Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Stephen Burr on 7/26/2021.

The application has been amended as follows: 

	a step of preparing a metal mask-equipped resin plate in which the metal mask is stacked on one surface of a resin plate; and 
	a step of forming a plurality of resin mask openings in the resin plate by radiating a laser in an irradiation direction wherein the irradiation direction and the resin plate form an acute angle; 
	wherein in the step of forming the plurality of resin mask openings, 
at least one resin mask opening of the plurality of resin mask openingsa first acute angle is formed on a first surface of an inner wall of the resin mask at least one resin mask opening, and a second acute angle is formed on a second surface of the inner wall of the resin mask at least one resin mask opening; wherein the first acute angle is different from the second acute angle.

2. (Currently Amended) A method for producing a vapor deposition mask including a resin mask including resin mask openings corresponding to a pattern to be 
a step of preparing a metal mask-equipped resin plate in which the metal mask is stacked on one surface of a resin plate; and 
a step of forming a plurality of resin mask openings in the resin plate by radiating a laser in an irradiation direction wherein the irradiation direction and the resin plate form an acute angle;
wherein in the step of forming the plurality of resin mask openings, 
the resin mask is formed such that in a thicknesswise cross section of the resin mask, a first acute angle is formed on a first inner wall surface  of the resin mask forming a first resin mask opening of the plurality of resin mask openings, and a second acute angle is formed on a second inner wall surface of the resin mask forming a second resin mask opening ; wherein the first acute angle is different from the second acute angle.

3. (Currently Amended) The method for producing a vapor deposition mask according to Claim 2, wherein in the step of forming the plurality of resin mask openings, 
the resin mask is formed such that in a thicknesswise cross section of the resin mask, a third acute angle is formed on a third inner wall surface of the resin mask forming the first resin mask opening; wherein the first acute angle is different from the third acute angle 

4. (Currently Amended) A method for producing a vapor deposition mask including openings corresponding to a pattern to be produced by vapor deposition, the method comprising: 
a step of preparing a resin plate; and 
a step of forming a plurality of openings in the resin plate by radiating a laser in an irradiation direction wherein the irradiation direction and the resin plate form an acute angle;
wherein in the step of forming the plurality of openings, 

at least one opening of the plurality of openingsa first acute angle is formed on a first surface of an inner wall of the resin mask at least one opening of the vapor deposition mask, and a second acute angle is formed on a second surface of the inner wall of the resin mask at least one opening; wherein the first acute angle is different from the second acute angle.

5. (Currently Amended) A method for producing a vapor deposition mask including openings corresponding to a pattern to be produced by vapor deposition, the method comprising: 
a step of preparing a resin plate; and 
a step of forming a plurality of openings in the resin plate by radiating a laser in an irradiation direction  wherein the irradiation direction and the resin plate form an acute angle; 
wherein in the step of forming the plurality of openings, 

at least one opening of the plurality of openings is formed such that in a thicknesswise cross section of the vapor deposition mask, a first acute angle is formed on a first of the resin mask forming a first opening of the plurality of openings , and a second acute angle is formed on a second inner wall surfaceof the resin mask forming a second opening ; wherein the first acute angle is different from the second acute angle.

plurality of openings, 
the at least one opening of the plurality of openings is formed such that in a thicknesswise cross section of the vapor deposition mask, a third acute angle is formed on a third inner wall surface of the resin mask first opening; wherein the first acute angle is different from the third acute angle 

9-14. (Canceled)

Election/Restrictions
Claims 1-6 are allowable. The restriction requirement between Group I and Group II, as set forth in the Office action mailed on 03/09/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/09/2020 is withdrawn. Claims 7-8, directed to Group II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-8 are indicated. The claimed invention as a whole, discloses a method for producing a vapor deposition mask, comprising preparing a metal mask-equipped resin plate including a metal mask stacked on a resin plate; forming a plurality of resin mask openings by radiating a laser in an irradiation direction onto the resin plate through the metal mask opening of the metal mask-equipped resin plate, and the irradiation direction and the resin plate form an acute angle; wherein a first acute angle is formed on a first surface of an inner wall of the resin mask, and a second acute angle is formed on a second surface of the an inner wall of the resin mask, the first acute angle is different from the second acute angle.
References Mizumura and Lee on the record are the closest prior arts. 
Reference Mizumura teaches a method for producing a vapor deposition mask, comprising preparing a metal mask-equipped resin plate including a metal mask stacked on a resin plate; and forming a plurality of resin mask openings by radiating a laser. However, Mizumura does not teach the laser irradiation direction forms an acute 
Reference Lee teaches a method for producing a vapor deposition mask, comprising preparing a metal mask-equipped resin plate including a metal mask stacked on a resin plate; forming a plurality of resin mask openings on the metal mask-equipped resin plate; a first acute angle is formed on a first surface of an inner wall of the resin mask, and a second acute angle is formed on a second surface of the an inner wall of the resin mask, the first acute angle is different from the second acute angle. However, Lee does not teach using laser to form the plurality of resin mask openings, and the laser irradiation direction forms an acute angle with the resin plate.
References Mizumura and Lee alone or in combination des not explicitly every limitation of claim 1, 2, 4 and 5, such as the limitation “a step of forming a plurality of resin mask openings in the resin plate by radiating a laser in an irradiation direction onto the resin plate through the metal mask opening of the metal mask-equipped resin plate, wherein the irradiation direction and the resin plate form an acute angle” in claim 1 does not suggested or taught by any of the references. In addition, and one of ordinary skill in the art would not found obvious teaching or motivation among the references above and other references to meet the limitation in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761